UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NuGold Resources, Inc. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-2004301 (I.R.S. Employer Identification Number) 7494 Saginaw Way Citrus Heights, CA 95610 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Brenton J. Country, President NuGold Resources, Inc. 7494 Saginaw Way Citrus Heights, CA 95610 (916) 595-2362 (Name, address, including zip code, and telephone number, including area code, of agent for service) Approximate date of commencement of proposed sale to the public:As soon as practicable after the registration statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box:x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Calculation of Registration Fee Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.001 par value Common Stock, $0.001 par value TOTAL 50,000 shares of common stock are being offered for sale by Stoecklein Law Group as a selling shareholder. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(a) under the Securities Act of 1933, as amended. A Registration Statement relating to these securities has been filed with the Securities Exchange Commission.The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 4. Prospectus (Subject to Completion) Dated , 20 PROSPECTUSNuGold Resources, INC. 400,000 Shares of Common Stock Offered by NuGold Resources, Inc. And 50,000 Shares of Common Stock offered by the Selling Shareholders Per Share Total Public Offering Price… $ $ Underwriting discounts and Commissions… $ $ Proceeds to NuGold Resources, Inc… $ $ We are offering to the public 400,000 shares of common stock (the “new shares”), at $0.15 per share, in a “direct public offering” through our sole officer and director. This offering terminates in 12 months after commencement of this offering, on , 20. If we do not sell all of the 400,000 shares being offered prior to the termination date, we intend to promptly return all money paid for shares to the purchasers, without interest and without deduction, although all the money may not be returned because it may be subject to creditors claims. At this time we do not have any outstanding creditor claims.We are also registering for our selling stockholders a total of 50,000 shares of common stock.We will not receive any of the proceeds from the sale of our common stock by the selling stockholders.The concurrent offering of 50,000 shares of our common stock by the selling stockholders is separate from our offering of 400,000 new shares. This is our initial public offering, and no public market currently exists for our Shares. The securities being registered in this offering may not be liquid since they are not listed on any exchange or quoted on an OTC exchange, and a market for these securities may not develop. The offering price may not reflect the market price of our Shares after the offering. Because there is currently no active trading market, selling stockholders will sell at a stated fixed price until securities are quoted on an OTC exchange. There is no minimum purchase requirement for prospective stockholders.All funds will be placed into a separate corporate account, not in an escrow or trust account, and as such, it may be subject to creditor’s claims. At this time we do not have any outstanding creditor claims. An investment in our common stock involves a high degree of risk. You should purchase our common stock only if you can afford a complete loss of your purchase. We urge you to read carefully the “Risk Factors” section beginning on page 5 where we describe specific risks associated with an investment in NuGold Resources, Inc., and these securities before you make your investment decision. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act (“JOBS Act”), and will therefore be subject to reduced public company reporting requirements. Investing in our securities involves a high degree of risk. See Risk Factors, beginning on page 4. Our auditors have substantial doubt about our ability to continue as a going concern. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS , 2012. TABLE OF CONTENTS PAGE Prospectus Summary 1 The Offering 3 Summary Financial Information 4 Risk Factors 4 Special Note Regarding Forward-Looking Information 12 Capitalization 13 Use of Proceeds 13 Determination of Offering Price 14 Dilution 15 Selling Stockholders 16 Plan of Distribution and Terms of the Offering 17 Legal Proceedings 22 Director, Executive Officers, Promoters and Control Persons 22 Security Ownership of Certain Beneficial Owners and Management 23 Description of Securities 23 Interest of Named Experts and Counsel 25 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 25 Description of Business 26 Reports to Stockholders 29 Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Facilities 33 Certain Relationships and Related Party Transactions 33 Market for Common Equity and Related Stockholders Matters 34 Dividends 34 Executive Compensation 35 Shares Eligible for Future Sale 35 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Index to Financial Statements 37 Report of Independent Certified Public Accountant F-1 Balance Sheet F-2 Statement of Operations F-3 Statement of Stockholders’ Equity F-4 Statement of Cash Flows F-5 Notes to Financial Statements F-6 – F-10 PROSPECTUS SUMMARY This summary contains basic information about us and the offering. Because it is a summary, it does not contain all the information that you should consider before investing. You should read the entire prospectus carefully, including the risk factors and our financial statements and the related notes to those statements included in this prospectus. Except as otherwise required by the context, references in this prospectus to "we," "our," "us" and “NuGold Resources” refer to NuGold Resources, Inc. NuGold Resources is a development stage company incorporated in the State of Nevada on February 26th, 2010. We were formed to engage in the business of buying and selling gold. Upon the completion of this offering and the implementation of a distribution network, we may expand purchases to include other precious metals and stones. In February 2010 we commenced our planned principal operations. Since our inception on February 26, 2010 through June 30, 2012, we have not generated any revenues and have incurred a net loss of $70,851. In February of 2010 our only business activity was the formation of our corporate entity and the development of our business model. We anticipate the commencement of generating revenues in the next twelve months, of which we can provide no assurance. The capital raised in this offering has been budgeted to cover the costs associated with the offering, such as accounting services, as well as various filing fees and transfer agent fees. Additionally capital raised in this offering will fund website and marketing development, purchase of investment quality gold and other precious metals and working capital. We believe that our lack of significant expenses and our ability to commence with private purchases and sales, may generate revenues sufficient to support the limited costs associated with our initial ongoing operations for the next twelve months. However, there can be no assurance that the actual expenses incurred will not materially exceed our estimates or that cash flows from gold sales will be adequate to maintain our business. As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern in the independent auditors’ report to the financial statements included in the registration statement. NuGold Resources is building a business based on the buying and selling of gold through private party transactions. At this time we are in the process of implementing our marketing plan, which includes graphic design work, and lead development.We have also applied for a trade-mark, which at this time is pending.We have no intentions to be acquired or to merge with an operating company. Additionally, our shareholders have no intention of entering into a change of control or similar transaction. 1 No member of our management or any of our affiliates have been previously involved in the management or ownership of a development stage company that has not implemented its business plan, engaged in a change of control or similar transaction or has generated no orminimal resources to date.We commenced operations in February of 2010, since then we have been developing our marketing plan, establishing market contacts and developing our investment methods.Our business model, which is still evolving as new ideas are brought forth, is built on revenue streams from the buying and selling of gold. In the future we may branch out into the buying and selling of other precious metals as well as rare and precious gem stones. We are unsure at this time as to the time frame of this market expansion, as the result of a lack of additional capital and investment leads. Gold Investment and Sales NuGold Resources initially plans to buy and sell gold through private transactions.We currently have one supplier of this precious metal. We intend to develop additional contacts to allow the Company to purchase gold and other precious minerals at in comparable quantities and competitive prices. As of the date of this prospectus we have one officer who also serves as our sole director, acting as our sole employee, who we anticipate devoting a significant portion of his time to the company going forward. Additionally, even with the sale of securities offered hereby, we will not have the financial resources needed to hire additional employees or meaningfully expand our business. Even though we intend to generate revenues upon the commencement of our marketing plan, it is possible we will sustain operating losses for at least the next 12 months. Even if we sell all the securities offered, the majority of the proceeds of the offering will be spent for costs associated with the offering, fees associated with SEC reporting requirements and gold investment purchases. Investors should realize that following this offering we will be required to raise additional capital to cover the costs associated with our plan of operation. NuGold Resources’ address and phone number are: NuGold Resources, Inc. 7494 Saginaw Way Citrus Heights, CA 95610 (916) 595-2362 2 Summary of the Offering New Securities Offered…(1) 400,000 shares of common stock, $0.001 par value per share. Price Per Share…(2) Minimum Purchase… $600/4,000 shares of common stock Common Stock Outstanding before Offering… 4,210,000 shares of common stock Common Stock Outstanding after Offering… 4,610,000 shares of common stock Estimated Total Proceeds… Offering Expenses…(3) Net Proceeds after Offering Expenses… Use of Proceeds… Other than the expenses of the offering, the proceeds of the offering will be used for; accounting, graphic design, marketing, gold purchases and general working capital. Subscriptions… Subscriptions are to be made payable to “NuGold Resources” Management may not, and will not purchase any shares in this offering. Currently there is no trading market for our stock.We intend to apply for quotation on the OTC-QB and will require assistance of a market-maker to apply for quotation and there is no guarantee that a market-maker will agree to assist us. Selling stockholders will sell at a stated fixed price until securities are quoted on the OTC-QB. Thereafter they will be sold at the prevailing market price or privately negotiated prices. Total reflects an estimate of costs including: accounting and audit $6,000, copy and printing $600, $400 for EDGAR services and $1000 for transfer agent setup and initial certificate issuances. Selling Stockholders Shares offered by the selling stockholders 50,000 shares of common stock, $0.001 par value per share. Offering price Selling stockholders will sell at a stated fixed price until securities are quoted on the OTC-QB. Thereafter they will be sold at the prevailing market price or privately negotiated prices. Total proceeds raised by us from the disposition of the common stock by the selling stockholders or their transferees We will not receive proceeds from the disposition of already outstanding shares of our common stock by selling stockholders or their transferees. 3 SUMMARY FINANCIAL INFORMATION The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with the financial statements, related notes and other financial information included in this prospectus. Income Statement Data: (Inception) February 26, 2010 to June 30,2012 (audited) Revenue $ - Operating Expenses: General and administrative expenses Professional fees Total Operating Expenses Other Expense: Interest Income 3 Interest Expense-related party Total Other Expenses Net (loss) $ ) Net (loss) per share – basic $ ) Balance Sheet Data: As at June 30, 2012 (audited) Total Assets… $ Total Liabilities… $ Total Stockholders’ Deficit… $ ) RISK FACTORS Investors in NuGold Resources should be particularly aware of the inherent risks associated with our business. As of the date of this filing our management is aware of the following material risks. We are a development stage company organized in February 2010 and have a limited history of operations, making an evaluation of us extremely difficult. At this stage, even with our good faith efforts, there is nothing on which to base an assumption that we will become profitable or generate any significant amount of revenues. 4 We were incorporated in February of 2010 as a Nevada corporation. As a result of our start-up operations we have; (i) generated no revenues, (ii) accumulated deficits of $70,851 for the year ended June 30, 2012, and (iii) we have incurred losses of $70,851 for the year ended June 30, 2012. We have been focused on organizational, start-up activities and business plan development since we incorporated. Although we have commenced the development of our website and marketing strategy, there is nothing at this time on which to base an assumption that our business operations will prove to be successful or that we will ever be able to operate profitably. Our future operating results will depend on many factors, including our ability to raise adequate working capital, demand for our product, the level of our competition and our ability to attract and maintain key management and employees. We are an “emerging growth company” under the JOBS Act of 2012, and we cannot be certain if the reduced disclosure requirements applicable to emerging growth companies will make our common stock less attractive to investors. We are an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012 (“JOBS Act”), and we may take advantage of certain exemptions from various reporting requirements that are applicable to other public companies that are not “emerging growth companies” including, but not limited to, not being required to comply with the auditor attestation requirements of Section 404 of the Sarbanes-Oxley Act, reduced disclosure obligations regarding executive compensation in our periodic reports and proxy statements, and exemptions from the requirements of holding a nonbinding advisory vote on executive compensation and shareholder approval of any golden parachute payments not previously approved. We cannot predict if investors will find our common stock less attractive because we may rely on these exemptions. If some investors find our common stock less attractive as a result, there may be a less active trading market for our common stock and our stock price may be more volatile. In addition, Section 107 of the JOBS Act also provides that an “emerging growth company” can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an “emerging growth company” can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We are choosing to take advantage of the extended transition period for complying with new or revised accounting standards. As a result, our financial statements may not be comparable to those of companies that comply with public company effective dates. We will remain an “emerging growth company” for up to five years, although we will lose that status sooner if our revenues exceed $1 billion, if we issue more than $1 billion in non-convertible debt in a three year period, or if the market value of our common stock that is held by non-affiliates exceeds $700 million.” Our auditor’s report reflects the fact that the ability of the Company to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately the achievement of significant operating revenues. If we are unable to continue as a going concern, you will lose your investment. 5 Additionally, our auditor’s report reflects that the ability of NuGold Resources to continue as a going concern is dependent upon its ability to raise additional capital from the sale of common stock and, ultimately, the achievement of significant operating revenues. If we are unable to continue as a going concern, you will lose your investment. You should not invest in this offering unless you can afford to lose your entire investment. As a result of placing your invested funds into a separate corporate account as opposed to an escrow account, the funds are subject to attachment by creditors of the company, thereby subjecting you to a potential loss of the funds. Because the funds are being placed in a separate corporate account during the entire offering period, rather than an escrow account, management will have immediate and direct access to the funds during the entire offering period. Thus creditors of the company could try to attach, and ultimately be successful in obtaining or attaching the funds before the offering closes. Investors would lose all or part of their investments, regardless of whether or not the offering closes. The Company’s sources may be subject to substantial environmental and other regulatory requirements and such regulations may become more stringent. Non-compliance with such regulations, either through current or future operations or a pre-existing condition could materially adversely affect the Company’s ability to purchase gold and other precious metals. The Company’s sources for gold and other precious metals are subject to environmental regulations in the jurisdiction in which they operate. Environmental legislation is evolving in a manner that will require stricter standards and enforcement, increased fines and penalties for non-compliance, more stringent environmental assessments of proposed projects and a heightened degree of responsibility for companies and their officers, directors, and employees. There can be no assurance that future changes in environmental regulation, if any, will not be materially adverse to the Company’s operations. The Company’s sources may have properties which contain environmental hazards, and are presently unknown to the third party, which have been caused by previous or existing owners or operators of the properties. If these properties do contain such hazards, this could lead to the Company being unable to utilize the third party as a source of goods for resale. Government approvals and permits are sometimes required in connection with mining operations. Obtaining or renewing approvals or permits can be a complex and time-consuming process. There can be no assurance that the Company’s third party sources will be able to obtain or renew the necessary approvals and permits on acceptable terms, in a timely manner, or at all. To the extent such approvals are required and not obtained; the Company may be delayed or prohibited from acquiring sufficient goods for resale. 6 Decrease in value of gold could result in decreased revenues. While we intend to eventually purchase other precious metals, our business is currently focused on purchasing gold for resale. Thus, in the event the price of gold decreases, our revenues and/or profit margins could likewise decrease. We will be competing with better established companies. We will not be the first company to attempt to resell gold other precious metals. There are other companies whose contacts and expertise may be more advanced than ours, and whose methods of marketing and resale may be more cost-effective. Further, we will be facing competition from better established companies, which may have better local, regional and national connections, and whose efforts produce larger sales and revenues. Competition in the gold and precious metals industry is intense, and we have limited financial and personnel resources with which to compete. Competition in the gold and precious metals industry for desirable quantities, quality, investment capital and personnel is intense. Numerous companies headquartered in the United States, Canada and elsewhere throughout the world compete for gold and other precious metals on a global basis. We are an insignificant participant in the gold industry due to our limited financial and personnel resources. We presently operate with a sole employee, and anticipate that we will compete with other companies in our industry to hire additional qualified personnel which will be required to successfully operate our Company. We may be unable to attract the necessary investment capital or personnel to fully develop marketing and business plan. Consequently, our revenues, operations and financial condition could be materially adversely affected. Gold prices and natural resources in general, are volatile and there can be no assurance that a profitable market for gold and other precious metals will exist. The gold and metals industry is intensely competitive, and there is no assurance that, even if the Company has the ability to market commercial quantities of gold and other mineral resources, a profitable market will exist for the sale of those resources. There can be no assurance that gold prices will remain at such levels or be such that the Company can sell at a profit. Factors beyond the Company’s control may affect the marketability of any minerals purchased. Gold prices are subject to volatile changes resulting from a variety of factors including international, economic and political trends, expectations of inflation, global and regional supply and demand and consumption patterns, metal stock levels maintained by producers and others, the availability and cost of metal substitutes, currency exchange fluctuations, inflation rates, interest rates, speculative activities and increased production due to improved mining and production methods. 7 Our present limited operations have not yet proven profitable. To date we have not shown a profit in our operations. We cannot assure that we will achieve or attain profitability in 2012 or at any other time. If we cannot achieve operating profitability, we may not be able to meet our working capital requirements, which will have a material adverse effect on our business operating results and financial condition We are significantly dependent on our officer and director, who lacks experience running a public company. The loss or unavailability to NuGold Resources of Mr. Country’s services would have an adverse effect on our business, operations and prospects in that we may not be able to obtain new management under the same financial arrangements, which could result in a loss of your investment. Our business plan is significantly dependent upon the abilities and continued participation of Brenton J. Country, our president. It would be difficult to replace Mr. Country at such an early stage of development. The loss by or unavailability to NuGold Resources of Mr. Country’s services would have an adverse effect on our business, operations and prospects, in that our inability to replace Mr. Country could result in the loss of one’s investment. Mr. Country will generate sales through personal contacts; some of whom we may lose as a result of losing Mr. Country. If this occurs it may significantly affect our revenues. There can be no assurance that we would be able to locate or employ personnel to replace Mr. Country, should his services be discontinued. In the event that we are unable to locate or employ personnel to replace Mr. Country, we would be required to cease pursuing our business opportunity, which would result in a loss of your investment. Mr. Country has no experience in running a public company. His lack of experience in operating a public company could impact your return on investment, if any. As a result of our reliance on Mr. Country, and his lack of experience in operating a public company, our investors are at risk in losing their entire investment. Mr. Country intends to hire personnel in the future, when sufficiently capitalized, who would have the experience required to manage our company, such management is not anticipated until the occurrence of future financing. Since this offering will not sufficiently capitalize our company, future offerings will be necessary to satisfy capital needs. Until such a future offering occurs, and until such management is in place, we are reliant upon Mr. Country to make the appropriate management decisions. Mr. Country lacks relevant experience related to our proposed business. Mr. Country is a retired officer of the California Highway Patrol. He lacks experience as a director or officer of a public company or other related position in a company that is focused on the buying and selling of gold through private transactions. His lack of experience puts our investors at risk of losing their entire investment. 8 Mr. Country may become involved with other businesses and there can be no assurance that he will continue to provide services to us. Mr. Country’s limited time devotion to NuGold Resources could have the effect on our operations of preventing us from being a successful business operation, which ultimately could cause a loss of your investment. As compared to many other public companies, we do not have the depth of managerial or technical personnel. Mr. Country may in the future be involved with other businesses and there can be no assurance that he will continue to provide services to us. Mr. Country will devote only a portion of his time to our activities. Since one stockholder, upon completion of the offering will beneficially own the majority of our outstanding common shares, a single stockholder will retain the ability to control our management and the outcome of corporate actions requiring stockholder approval notwithstanding the overall opposition of our other stockholders. This concentration of ownership could discourage or prevent a potential takeover of our company that might negatively impact the value of your common shares. Mr. Country will own approximately 89% of our outstanding common shares after completion of the offering. As a consequence of his stock ownership position, Mr. Country will retain the ability to elect a majority of our board of directors, and thereby control our management. These individuals will also initially have the ability to control the outcome of corporate actions requiring stockholder approval, including mergers and other changes of corporate control, going private transactions, and other extraordinary transactions. The concentration of ownership by these individuals could discourage investments in our company, or prevent a potential takeover of our company which will have a negative impact on the value of our securities. As a result of Mr. Country’s majority ownership of our outstanding common shares after this offering, Mr. Country will control our issuance of securities after the offering. As a consequence of Mr. Country’s controlling stock ownership position, acting alone he will be able to authorize the issuance of securities that may dilute and otherwise adversely affect the rights of purchasers of stock in the offering, including preferred stock. Additionally, he may authorize the issuance of these securities to anyone he wishes, including himself and his affiliates at prices significantly less than the offering price. Upon completion of this offering there will be an immediate and substantial dilution to purchasers of our securities. The public offering price of the Shares may be substantially higher than the net tangible book value of our Common Stock. Investors participating in this offering will incur immediate and substantial dilution in theper sharenet tangible book value of their investment from the initial public offering price of approximately $0.14 or 92.09% in the offering. See “Dilution” 9 We will require additional financing in order to implement our business plan. In the event we are unable to acquire additional financing, we may not be able to implement our business plan resulting in a loss of revenues and ultimately the loss of your investment. Due to our start-up nature, we will have to incur the costs of website and marketing development, investment purchases, and all other associated fees. To fully implement our business plan we may require substantial additional funding. This offering, if successful, will enable us to commence making investment purchases, and will not assist us in further developing our initial business operations. Additionally, since the net offering proceeds have been earmarked for website development, accounting, legal, and minimal working capital, we will not be capitalized sufficiently to hire or pay employees. Following this offering we will need to raise additional funds to expand our operations. We plan to raise additional funds through private placements, registered offerings, debt financing or other sources to maintain and expand our operations. Adequate funds for this purpose on terms favorable to us may not be available, and if available, on terms significantly more adverse to us than are manageable. Without new funding, we may be only partially successful or completely unsuccessful in implementing our business plan, and our stockholders will lose part or all of their investment. There is no current public market for our common stock; therefore you may be unable to sell your securities at any time, for any reason, and at any price, resulting in a loss of your investment. As of the date of this prospectus, there is no public market for our common stock. Although we plan, in the future, to contact an authorized OTC market maker for sponsorship of our securities on an Over-the-Counter exchange, there can be no assurance that our attempts to do so will be successful. Furthermore, if our securities are not quoted on an OTC exchange, or elsewhere, there can be no assurance that a market will develop for the common stock or that a market in the common stock will be maintained. As a result of the foregoing, investors may be unable to liquidate their investment for any reason. We have not originated contact with a market maker at this time, and do not plan on doing so until completion of this offering. Because our common stock is deemed a low-priced “Penny” stock, an investment in our common stock should be considered high risk and subject to marketability restrictions. Since our common stock is a penny stock, as defined in Rule 3a51-1 under the Securities Exchange Act, it will be more difficult for investors to liquidate their investment even if and when a market develops for the common stock. Until the trading price of the common stock rises above $5.00 per share, if ever, trading in the common stock is subject to the penny stock rules of the Securities Exchange Act specified in rules 15g-1 through 15g-10. Those rules require broker-dealers, before effecting transactions in any penny stock, to: · Deliver to the customer, and obtain a written receipt for, a disclosure document; · Disclose certain price information about the stock; 10 · Disclose the amount of compensation received by the broker-dealer or any associated person of the broker-dealer; · Send monthly statements to customers with market and price information about the penny stock; and · In some circumstances, approve the purchaser’s account under certain standards and deliver written statements to the customer with information specified in the rules. Consequently, the penny stock rules may restrict the ability or willingness of broker-dealers to sell the common stock and may affect the ability of holders to sell their common stock in the secondary market and the price at which such holders can sell any such securities. These additional procedures could also limit our ability to raise additional capital in the future. About this Prospectus You should only rely on the information contained in this prospectus. We have not authorized anyone to provide information different from that contained in this prospectus. We are offering to sell, and seeking offers to buy, shares of our common stock on a “direct public offering,” “all or nothing,” basis only in jurisdictions where offers and sales are permitted. Offers and sales of our securities are only permitted in those jurisdictions where statutes exist, “blue sky statutes” allowing for such offers and sales. Available Information We are not subject to the informational requirements of the Securities Exchange Act of 1934, as amended. Once our securities are registered under the Securities Act of 1933, we will file reports and other information with the Securities and Exchange Commission. Once our registration statement becomes effective we shall file supplementary and periodic information, documents and reports that are required under section 13(a) of the Exchange Act, as amended. All of our reports will be able to be reviewed through the SEC’s Electronic Data Gathering Analysis and Retrieval System (EDGAR) which is publicly available through the SEC’s website (http://www.sec.gov). We intend to furnish to our stockholders annual reports containing financial statements audited by our independent certified public accountants and quarterly reports containing reviewed unaudited interim financial statements for the first three-quarters of each fiscal year. You may contact the Securities and Exchange Commission at 1-(800) SEC-0330 or you may read and copy any reports, statements or other information that NuGold Resources, Inc., files with the Securities and Exchange Commission at the Securities and Exchange Commission’s public reference room at the following location: Public Reference Room 100 F. Street, N.E. Washington, D.C. 20549-0405 Telephone 1(800)-SEC-0330 11 We have filed with the Commission a registration statement on Form S-1 under the Securities Act of 1933, as amended with respect to the securities offered in this prospectus. This prospectus does not contain all the information set forth in the registration statement, certain parts of which are omitted in accordance with the rules and regulations of the SEC. For further information, with respect to us and the common stock offered in this prospectus, reference is made to such registration statement, exhibits and schedules. A copy of the registration statement, including the exhibits and schedules can be reviewed through EDGAR. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements under “Prospectus Summary”, “Risk Factors”, “Plan of Operation”, “Our Business”, and elsewhere in this prospectus constitute forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimated”, “predicts”, “potential”, or “continue” or the negative of such terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties, and other factors that may cause our actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by such forward-looking statements. These factors include, among other things, those listed under “Risk Factors” and elsewhere in this prospectus. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance, or achievements. We undertake no obligation to update or revise any of the forward-looking statements after the date of this prospectus to conform forward-looking statements to actual results, except as required by the Federal securities laws or as required to meet our obligations set forth in the undertakings to this registration statement. 12 CAPITALIZATION The following table sets forth our capitalization at June 30, 2012, after giving effect to and as adjusted to give effect to the sale of the 400,000 common shares offered in this prospectus. As of June 30, 2012 (audited) AS ADJUSTED For the Offering Proceeds Current Liabilities: $ $ Stockholders’ Equity: Preferred Stock, $0.001 par value; 10,000,000 shares authorized; - - Common Stock, $0.001 par value; 100,000,000 shares authorized; 4,210,000 shares issued and outstanding 4,610,000 shares issued and outstanding as adjusted following 400,000 issued in this offering Additional paid-in capital Offering Expenses - ) Deficit accumulated during development stage ) ) Stockholders’ (Deficit)/ Equity $ ) $ Total Capitalization $ ) $ USE OF PROCEEDS The amounts and timing of expenditures described in the table for each purpose may vary significantly depending on numerous factors, including, without limitation, the progress of our marketing. We anticipate, based on currently proposed plans and assumptions relating to our operations, that our available cash of approximately $3,010, which was on hand as of June 30, 2012, and the net proceeds of this offering $52,000 and cash flow from operations, if any, will be adequate to satisfy our capital needs for approximately 12 months following consummation of this offering. We have based our assumptions on the fact that we will not incur additional obligations for personnel, office, etc. until such time as we either raise additional equity or debt, or generate revenues to support such expenditures. The net proceeds from the sale of the shares of common stock offered hereby are estimated to be approximately $52,000. We intend to utilize the estimated net proceeds following the offering for thefollowing purposes: 13 Amount Total Proceeds $ Less: Offering Expenses Accounting and Audit $ Copying Transfer Agent Fees EDGAR Fees Net Proceeds from Offering $ Use of Net Proceeds Investment Purchase Websiteand Graphic Design Development Accounting Fees (1) Working Capital (2) Total Use of Net Proceeds $ Accounting Fees. We have allocated up to $10,500 services in assisting us in our SEC reports and preparation of our financial statements for a twelve month period. Working Capital. Includes any application deemed appropriate for the company to maintain operations, including but not limited to the expenses relating to our marketing and website maintenance as well as the purchase of investment gold. DETERMINATION OF OFFERING PRICE In determining the initial public offering price of the shares we considered several factors including the following: · our start up status; · prevailing market conditions, including the history and prospects for the industry in which we compete; · our future prospects; and · our capital structure. Therefore, the public offering price of the shares does not necessarily bear any relationship to established valuation criteria and may not be indicative of prices that may prevail at any time or from time to time in the public market for the common stock. You cannot be sure that a public market for any of our securities will develop and continue or that the securities will ever trade at a price at or higher than the offering price in this offering. 14 DILUTION The difference between our initial public offering price per share of common stock and the pro forma net tangible book value per share of common stock after this offering constitutes the dilution to investors in this offering. Our net tangible book value per share is determined by dividing our net tangible book value (total tangible assets less total liabilities) by the number of outstanding shares of common stock. At June 30, 2010 our common stock had a net tangible book value of approximately $(17,679) or $0.00 per share. After giving effect to thereceipt of the net proceeds from the shares offered in this prospectus at an assumed initial offering price of $0.15 per share, our pro forma net tangible book value at June 30, 2010, would have been $41,175 or $0.01 per share. This results in immediate dilution per share to investors of $0.14 or 92.09%. The following table illustrates dilution to investors on a per share basis: Offering price per share Net tangible book value per share before offering… Increase per share attributable to investors… Pro forma net tangible book value per share after offering… Dilution per share to investors… The following tables summarize, as of June 30, 2010, the difference between the number of shares of common stock purchased from us, the total cash consideration paid and the average price per share paid by existing stockholders of common stock and by the new investors purchasing shares in this offering. The table below assumes the sale of the 400,000 shares offered in this prospectus at an assumed initial public offering price of $0.15 per share and before any deduction of estimated offering expenses. Shares Purchased Total Consideration Average Price Per Share Amount Percent Amount Percent Original Stockholders 92
